DETAILED ACTION
This action is responsive to the filing of 7/29/2019. Claims 1-20 are pending and have been considered below. 

Allowable Subject Matter
Claim 9-10, 16-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 11-15, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yusuf (20170126680.)

Claim 1, 12, 18: Yusuf discloses an electronic device (Fig. 1: 21, control device), comprising: 
a user interface (par. 27, Fig. 1: 50, display); 
a wireless communication device (par. 13, BLUETOOTH) establishing a paired communication connection (pairing, par. 13-16) with at least one companion electronic device (Fig. 1: 14, connected device, par. 12-14, 35); and 
one or more processors (par. 26, microprocessor 30) operable with the user interface and the wireless communication device (par. 27, via vehicle bus system); 
the wireless communication device receiving one or more electronic communications (par. 28, received communication on whether a privacy setting of the connected device 14 is on; par 53, receiving privacy setting data 80) from the at least one companion electronic device; 
the one or more processors determining, from the one or more electronic communications, whether an environment of the electronic device is a public environment or a private environment (par. 28, The control device 21 may switch between its privacy ON mode and its privacy OFF mode based on whether a privacy setting of the connected device 14 is on, … and/or whether a passenger is present in the vehicle 12); and 
where the environment is the private environment, causing, by the one or more processors, the user interface of the electronic device to enter a normal mode of operation (par. 28, The control device 21 may switch between its privacy ON mode and its privacy OFF mode based on whether a privacy setting of the connected device 14 is on, … and/or whether a passenger is present in the vehicle 12); and 
(par. 28, The control device 21 may switch between its privacy ON mode and its privacy OFF mode based on whether a privacy setting of the connected device 14 is on, … and/or whether a passenger is present in the vehicle 12.)

Claim 2, 13: Yusuf discloses the electronic device of claim 1, the one or more electronic communications comprising a control command requiring the one or more processors to enter the privacy mode of operation (Fig. 3: 104, par 53, receiving privacy setting data 80.)  

Claim 4: Yusuf discloses the electronic device of claim 1, the one or more electronic communications comprising sensor data received by one or more sensors of the companion electronic device from the environment (par. 66, The passenger presence data 84 sensed by the short-range wireless communication module 24 may be data indicative of other paired mobile communications devices that are present in the vehicle 12.)

Claim 5, 15: Yusuf discloses the electronic device of claim 4, the electronic device further comprising one or more other sensors receiving other sensor data from the environment, the one or more processors determining whether the environment is the public environment or the private environment from a combination of the sensor data and the other sensor data (par. 31, 66.)

Claim 7: Yusuf discloses the electronic device of claim 1, the one or more electronic communications comprising data received from a cloud computing device (par. 44, Cloud infrastructure.)  

Claim 8: Yusuf discloses the electronic device of claim 1, the one or more electronic communications comprising a conclusion identifying whether the environment is the public environment or the private environment (par. 28, received communication on whether a privacy setting of the connected device 14 is on; par 53, receiving privacy setting data 8, par. 62, precursor mode.)  

Claim 11: Yusuf discloses the electronic device of claim 1, the private environment occurring when only one person is within the environment (par. 28, just the driver), the public environment occurring when two or more persons are within the environment (par. 28, driver + passanger.)  

Claim 19: Yusuf discloses the method of claim 18, the one or more processors further causing the wireless communication device to transmit at least some of the sensor data to the companion electronic device (par. 66, The passenger presence data 84 sensed by the short-range wireless communication module 24 may be data indicative of other paired mobile communications devices that are present in the vehicle 12.)  


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuf in view of Debickes (20180165473.)

Claim 3, 6, 14: Yusuf discloses the electronic device of claim 2. However, Yusuf does not explicitly disclose the electronic device further comprising a memory storing user data wherein the privacy mode of operation comprising one privacy mode of operation selected from a plurality of privacy modes of operation, with each privacy mode of operation of the plurality of privacy modes of operation allowing access to different amounts of the user data, the one or more electronic communications instructing the one or more processors which privacy mode of operation of the plurality of privacy modes of operation to enter.

Debickes discloses a similar device for selecting privacy modes, including:
the electronic device further comprising a memory storing user data wherein the privacy mode of operation comprising one privacy mode of operation selected from a plurality of privacy modes of operation, with each privacy mode of operation of the plurality of privacy modes of operation allowing access to different amounts of the user data, the one or more electronic communications instructing the one or more processors (Fig. 3-6; par. 51, 65.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Yusuf with Debickes so as to receive from the companion device of Yusuf granular privacy settings as taught by Debickes. One would have been motivated to combine the teachings because users desire to disable some or all of such functions in order to reduce the likelihood that the privacy of the user or others near the device is invaded (Debickes par. 2.)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuf in view of Naboulsi (20120283894.)

Claim 20: Yusuf discloses the method of claim 18. However, Yusuf does not explicitly disclose the one or more sensors comprising an audio input receiving speech signals from the environment, the one or more processors determining whether the electronic device should enter the privacy mode of operation or the public mode of operation from the speech signals.
Naboulsi discloses a similar method for privacy modes, including: the one or more sensors comprising an audio input receiving speech signals from the environment, the one or more processors determining whether the electronic device should enter the privacy mode of operation or the public mode of operation from the speech signals (par. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Yusuf with Naboulsi to utilize microphone sensor to count passengers. One would have been motivated to utilize a microphone sensor so as to get a more accurate count of passengers by combining the results from the various sensors in detecting passengers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
2/27/2021